Case 2:20-cv-00004-DBB-DAO Document 116 Filed 07/21/21 PageID.1816 Page 1 of 2




                            THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


     CHRISTOPHER C. FUCCI, et al.,                   ORDER GRANTING [114]
                                                     STIPULATION TO PLAINTIFFS’
            Plaintiffs,                              MOTION FOR LEAVE TO FILE FIRST
                                                     AMENDED COMPLAINT AND
     v.                                              DENYING [23] FIRST AMERICAN
                                                     TITLE DEFENDANT’S MOTION TO
     WILLIAM BOWSER, et al.,                         DISMISS AS MOOT

            Defendants.                              District Judge David Barlow

                                                     Case No. 2:20-cv-00004-DBB-DAO


           Defendants First American Title Insurance Company and Kirsten Parkin (together, the “FA

 Defendants”) and Plaintiffs Christopher C. Fucci, et. al. (“Plaintiffs”) have stipulated to Plaintiffs’

 request to file the proposed First Amended Complaint, subject to the terms of their stipulation.

 Having reviewed the parties’ stipulation, and good cause having been shown, it is hereby

           ORDERED that the Plaintiffs are granted leave to file the proposed First Amended

 Complaint 1 with respect to the FA Defendants within seven days of the date of this Order; it is

 further

           ORDERED that the FA Defendants’ Motion to Dismiss the Complaint 2 is DENIED as

 moot and the hearing is vacated; it is further

           ORDERED that the FA Defendants shall have four (4) weeks from the date the First



 1
     ECF No. 113-1.
 2
     ECF No. 23.
Case 2:20-cv-00004-DBB-DAO Document 116 Filed 07/21/21 PageID.1817 Page 2 of 2




 Amended Complaint is filed to move against or respond to the First Amended Complaint; it is

 further

           ORDERED that nothing in the Stipulation or this Order shall be construed to waive, limit,

 or vary any rights, claims, defenses, arguments, or positions of Plaintiffs or the FA Defendants

 with respect to any issue not specifically addressed herein or in the Stipulation; and it is further

           ORDERED that no other parties or deadlines shall be affected by this Order.



  Signed July 21, 2021                                 BY THE COURT



                                                       David Barlow
                                                       United States District Judge




                                                   2
